WOOEREY, Circuit Judge
(dissenting). The court has reversed the judgment below on a finding that the facts of this case are practically the same as the facts in N. C. R. R. Co. v. Zachary, 232 U. S. 248, 34 Sup. Ct. 305, 58 L. Ed. 591, Ann. Cas. 1914C, 159, and that, accordingly, the law is the same. The court’s recital of the controlling facts are. that Van Buskirk could, within the line of his duty, remain on the engine or
“get off and go over to the shanty and, in going, he would have to pass directly by the Brown hoist (where he was killed). He left his engine and wont toward the shanty, but whether he was going to the shanty, or to some other place nearby, the record does not disclose. * * * Going over toward the shanty was consistent with Van Bnskirk’s duty to his employer.”
This impression of the record was gathered, I surmise, from evidence to the effect that there was in the vicinity of the hoist a shantv to which Van Buskirk was at times accustomed to go, and also from the plaintiff’s theory of the accident that when Van Buskirk met his death “he was simply passing by the hoist” on his way to the shanty, I find nothing in the record which supports this theory of the accident or sustains the conclusion on which the court, raising the analogy to the Zachary Case, bases its opinion. The facts, as I read them, are these:
Van Buskirk, when last seen alive, was in charge of, an engine en*626gaged in interstate commerce. One hundred and fifty feet from the engine he was found dead under a bucket which had fallen when being moved by a hoist not engaged in interstate commerOe. This is the whole story.
The question of law submitted on this narrow record, as stated by thi plaintiff after showing the decedent’s status as an employé in interstate commerce when at the engine, is as follows:
•Was this status in any way changed or affected when he left the engine temporarily and passed to the place where he met with his fatal accident? ”
The plaintiff, of course, says his status was not changed. ' This, in effect, is a proposition of law that an employé once in interstate commerce is presumed to continue in interstate commerce until the contrary is proved. The same proposition, differently stated and as applied to the dearth of facts in this case, is that an employé once in interstate commerce may recover under the federal Employers’ Riability Act without showing the character of the service in which he was engaged when later he was injured. I do not understand this to be the law. As I read the law, the plaintiff can recover only on an affirmative showing that Van Buskirk suffered injury “while he (was) employed” in interstate commerce. The character of his employment, whether in imerstate or intrastate commerce, depends on the particular service in which he was engaged at the time of his injury. Illinois Central R. R. Co. v. Behrens, 233 U. S. 473, 478, 34 Sup. Ct. 646, 58 L. Ed. 1051, Ann. Cas. 1914C, 163. What his employment was on other occasions is immaterial. Shanks v. D., L. & W. R. R. Co., 239 U. S. 556, 558, 36 Sup. Ct. 188, 60 L. Ed. 436, L. R. A. 1916C, 797. _
_ There 'is no evidence of what Van Buskirk was doing at the time of his injury. It is admitted that his duties as hostler did not call him to the hoist and that he had no duties in relation to the hoist. Having been>seen alive at the engine and having been found dead under the bi cket, the inference is obvious that he left the engine and went to the heist. No motive for this act is disclosed and no fact is given from which one can be inferred. Everything is left to conjecture. He might have been on an errand incident to his work which was so closely re-la-.ed to it as to be practically a part of it. Then he would have re-ta ned the character of his last employment, as in N. C. R. R. Co. v. Zachary, 232 U. S. 248, 34 Sup. Ct. 305, 58 L. Ed. 591, Ann. Cas. 1914C, 159, and Erie R. Co. v. Winfield, 244 U. S. 170, 37 Sup. Ct. 556, 61 L. Ed. 1057, Ann. Cas. 1918B, 662. Or he might have been on ar errand independent of and inconsistent with his work. Then he would have lost the status which last he had. Krysiak v. Pennsylvania R R. Co. (C. C. A.) 270 Fed. 758, 759, 760. Or he might not have been on an errand at all, but was drawn to the hoist by curiosity or by a desire to help. Or he might have been wandering about purposelessly. T ren again he would have lost his relation to commerce. In holding, negatively, that the employé in N. C. R. R. Co. v. Zachary was on a visit not inconsistent with his duty, or, as stated positively in Shanks v. D., L. & W. R. R. Co., 239 U. S. 556, 558, 36 Sup. Ct. 188, 60 L. Ed. 436, L. R. A. 1916C, 797, that he was “on an errand consistent with *627his Julies,” we assume, of course, that the Supreme Court knew what the errand of the employe was. But the trouble with this case is that no one knows whether Van Buskirk was on an errand; or, if on an errand, no one knows its nature. There is no evidence which shows ever so remotely wliat he was doing when he was killed. Therefore, there is nothing in the record which proves that his presence at the hoist was either consistent with or inconsistent with his duties as hostler employed in interstate commerce. The fact that he had in the past gone in the shanty for purposes which, we may assume, were consistent with his duties within the rule of the Zachary Case is not evidence that at the time of his death he was, as a. matter of fact, on his way to the shanty. There is no evidence that' he walked toward the shanty. His movement toward the shanty is inferred from the fact that he was khied at the hoist, the shanty and hoist being in the same general direction from the engine.
Assuming that Van Buskirk when at the engine was employed in interstate commerce, I find the plaintiff has failed to sustain the burden of showing that his after-conduct at the place and time of his injury was in the line of his work or was- so closely related to his duties as to be practically a part of the interstate commerce to which liis engine was devoted". Pedersen v. D., L. & W. R. R. Co.. 229 U. S. 146, 33 Sup. Ct. 648. 57 L. Ed. 1125, Ann. Cas. 1914C, 153. In other words. I find the plaintiff has failed affirmatively to show that Van Buskirk sustained his injury while employed in interstate commerce. For these reasons I fed constrained to dissent from the judgment of the court.